Exhibit 10.04

SEVERANCE AGREEMENT

AND RELEASE OF ALL CLAIMS

This Severance Agreement and Release of All Claims (“Agreement”) is made and
entered into by and between EVP and GM, Digital Commerce, Loren Hillberg
(referred to as “Employee”) and Macrovision Corporation (referred to as
“Company”).

Employee and Company desire to settle fully and finally all differences between
them resulting from Employee’s employment and separation therefrom effective
Thursday, May 31, 2007 and in consideration of the mutual covenants and promises
contained herein and for other good and valuable consideration, receipt of which
is hereby acknowledged, and to avoid unnecessary litigation, it is hereby agreed
by and between the parties as follows:

1. NO ADMISSION. This Agreement and compliance with this Agreement shall not be
construed as an admission by Company of any liability whatsoever, nor as an
admission by Company of any violation of the rights of Employee or of any other
person, or of the violation of any law, duty, or contract whatsoever.

2(a). AGREEMENT. The Company and Employee hereby agree as follows:

 

  (i) Employee’s last day of employment with the Company shall be May 31, 2007
(“Termination Date”).

 

  (ii) On the Termination Date, Employee will receive payment for: (a) normal
base salary compensation for the period ending on the Termination Date and
(b) balance of unused FTO remaining as of the Termination Date. All such amounts
will be less ordinary taxes and withholdings

 

  (iii) On the Termination Date, Employee will also receive a lump-sum payment
of One Hundred and Forty One Thousand Dollars ($141,000) less ordinary
withholdings

 

  (iv) The Company will also pay six (6) months of COBRA coverage (medical and
dental) for you and your eligible dependents, if elected.

 

  (v) On the Termination Date, the Company will accelerate the vesting of
certain equity awards of Employee as follows:

 

  a. Restricted Stock Award granted November 3, 2005: the Company shall
accelerate vesting of an additional 6,250 shares such that a total of 12,500
shares shall be vested as of the Termination Date.

 

  b. Restricted Stock Award granted July 28, 2006: the Company shall accelerate
vesting of an additional 3,750 shares such that a total of 3,750 shares shall be
vested as of the Termination Date.

 

  c. Stock Option Awards granted April 4, 2005: the Company shall accelerate
vesting of an additional 37,500 shares such that a total of 112,500 shares shall
be vested as of the Termination Date.

 

  d. Stock Option Awards granted July 28, 2006: the Company shall accelerate
vesting of an additional 3,750 shares such that a total of 3,750 shares shall be
vested as of the Termination Date.

 

  e. Any portion of the above stock option or restricted stock awards that is
unvested as of the Termination Date shall be cancelled on the Termination Date.
Employee shall be entitled to exercise his vested options during the 3 month
period after the Termination Date in accordance with the terms of the applicable
stock option agreement.

 

  (vi) Except as explicitly set forth in this Section 2(a), effective as of the
Termination Date, Employee shall no longer be eligible to participate in any
other Company compensation or benefit programs, including but not limited to any
bonus payments.

 



--------------------------------------------------------------------------------

  (vii) Except for the consideration provided for in Section 2(a)(ii), all of
the other compensation and benefits above are contingent upon Employee signing
and performing this Agreement.

2(b). CONSIDERATION. The parties hereto agree that the consideration set for the
in this Section 2 of this Agreement ((except for Section 2(a)(ii)) represents
the full and complete settlement of any and all of Employee’s potential claims
against the Company or any other entity or person with respect Employee’s
employment and that Employee will not seek any further compensation for any
other claimed damage, costs, or attorneys’ fees in connection with the matters
resolved by this Agreement. Employee agrees that the Company is entitled to
reject without cause any application for employment with the Company made by
Employee.

2(c). TAX RESPONSIBILITY. Employee acknowledges and agrees that Company has made
no representations to Employee regarding the tax consequences of any amounts
received by Employee pursuant to this Agreement. Employee further agrees to pay
federal or state taxes, if any, which are required by law to be paid with
respect to said amounts.

2(d). EXERCISE OF STOCK OPTIONS. Prior to the Termination Date, Employee shall
be entitled to exercise vested Company stock options only in accordance with the
terms of the applicable stock option plan, option agreements and Company’s
securities trading policy. Company acknowledges that after the Termination Date
such trading policy shall not restrict Employee from exercising such options and
selling the issued shares. Employee acknowledges that he has received a copy of
such policy, that he has been informed that he is subject to the laws regarding
insider trading and that his trading in Company stock is at his sole risk.

3. NO CLAIMS FILED. Employee represents that Employee has not filed any
complaints, claims, or actions against the Company, its officers, directors,
employees, supervisors, agents, or representatives, with any state, federal, or
local agency or court concerning his employment with the Company or separation
therefrom and that, to the fullest extent of the law, Employee will not do so at
any time hereafter.

4. CONFIDENTIALITY. The parties agree that they will keep the fact, terms, and
amount of this Agreement completely confidential to the full extent allowed by
law and that they will not hereafter disclose any information concerning this
Agreement to anyone, provided, however, that any party hereto may make such
disclosures as are required by law and as are necessary for legitimate law
enforcement or compliance purposes. The parties agree that any breach of this
confidentiality requirement shall be considered a material breach of this
Agreement.

5. WAIVER. The parties hereto hereby agree to waive all rights under California
Civil Code Section 1542 which provides: “A general release does not extend to
claims which the creditor does not know or suspect to exist in its favor at the
time of executing the release, which if known by the creditor must have
materially affected its settlement with the debtor.”

6. RELEASE. Notwithstanding the provisions of Section 1542 of the Civil Code of
the State of California, Employee hereby irrevocably and unconditionally
releases and forever discharges the Company and each and all of its employees,
supervisors, agents, representatives, each of its governing board members, and
their successors and assigns and all persons acting by, through, under, or in
concert with any of them from any and all charges, complaints, claims, and
liabilities of any kind or nature whatsoever, known or unknown, suspected or
unsuspected (hereinafter referred to as “claim” or “claims”) which Employee at
any time heretofore had or claimed to have or which Employee may have or claim
to have regarding events that have occurred as of the date of this Agreement,
including, without limitation, any and all claims related or in any manner
incidental to Employee’s employment with the Company or the separation
therefrom. It is expressly understood by Employee that the various rights and
claims being waived in this release include, but are not limited to, any and all
legally waivable claims arising under Title VII of the Civil Rights Act of 1964,
the Rehabilitation Act of 1973, the Civil Rights Act of 1866, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans With Disabilities Act, the Vietnam Era Veterans’
Readjustment Assistance Act of 1974; claims based on conduct in alleged
violation of the Employee Retirement Income Security Act and/or its state
counterparts; the California Fair Employment and Housing Act (Cal. Gov’t Code
§ 12900, et seq.); or any other claims based on any alleged breach of contract
(other than the breach of this Agreement), breach of duty arising in contract or
tort, any alleged discrimination or other



--------------------------------------------------------------------------------

unlawful discriminatory or tortious act, or claims based on any other theory
under the common law of the United States or any state, or any successor or
replacement statutes. Notwithstanding the foregoing waiver language, this
Agreement shall not be construed to waive any claims which cannot be released by
private agreement. Nothing herein shall preclude any claim Employee may file
that may not be waived as a matter of law, including but not limited to claims
alleging that the waiver of claims under the Age Discrimination in Employment
Act of 1967 (“ADEA”) was not knowing or voluntary, any claims for indemnity
under California Labor Code section 2802, and claims for unemployment insurance
or brought under California’s Workers’ Compensation Act.

7. RIGHTS AND OBLIGATIONS. Employee understands and agrees that Employee:
(a) Has carefully and fully read and considered this Agreement before executing
it; (b) was informed that Employee had a full twenty-one (21) days within which
to consider this Agreement before executing it, and that no changes to this
Agreement, whether material or immaterial, will restart this twenty-one (21) day
period; (c) fully understands all of the provisions of this Agreement; (d) is,
through this Agreement, waiving and releasing the Company from any and all
claims Employee may have against the Company or that may have arisen up to the
date of this Agreement; (e) does not waive any claims that might arise after
execution of this Agreement; (f) knowingly and voluntarily agrees to all of the
terms set forth in this Agreement and that Employee knowingly and voluntarily
intends to be legally bound by the same; (g) was advised and hereby is advised
in writing to consider the terms of this Agreement and to consult with an
attorney of «hisher» choice prior to executing this Agreement; (h) has a full
seven (7) days following the execution of this Agreement to revoke «hisher»
release of claims arising under the Age Discrimination in Employment Act, as
amended provided, however, that such revocation shall not be effective unless
each of the following conditions has been met: (1) the revocation is made in
writing, addressed to Senior Vice President, Human Resources, 2830 De La Cruz
Boulevard, Santa Clara, CA 95050; (2) the revocation includes the statement “I
hereby revoke my release of claims under the Age Discrimination in Employment
Act of 1967;” and (3) the revocation is delivered, via hand delivery, within the
seven (7) day period, to Senior Vice President, Human Resources at the address
listed above; (i) understands that rights or federal age discrimination claims
under the Age Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et
seq.), including the Older Workers Benefit Protection Act, that may arise after
the date of this Agreement is executed are not waived and (j) if Employee
chooses not to so revoke, the Agreement shall then at 5 p.m. of that seventh
(7th) calendar day after execution become effective as to claims arising
thereunder. Employee further acknowledges and agrees that Employee continues to
be bound by and that Employee will comply with the terms of any proprietary
rights and/or confidentiality agreements between Employee and the Company,
particularly as such agreements relate to transmission of proprietary or
confidential information to third parties.

8. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and upon their heirs, administrators,
representatives, executors, successors, and assigns. Employee expressly warrants
that Employee has not transferred to any person or entity any rights, causes of
action, or claims released in this Agreement.

9. ARBITRATION. Any dispute arising between Employee and the Company pertaining
to the formation, validity, interpretation, effect or alleged breach of this
Agreement (hereinafter referred to as “Arbitrable Dispute”) will be submitted to
binding arbitration in Santa Clara County, California. The parties agree to
submit any such dispute to binding arbitration pursuant to the Employment
Dispute Resolution Rules of the American Arbitration Association within six
(6) months of the alleged violation of the Agreement. Any such claims not
presented within six (6) months shall be deemed waived. The parties agree that
such arbitration shall be the exclusive remedy for any Arbitrable Dispute
arising out of this Agreement, and hereby expressly waive any right they have or
may have to a jury trial of any dispute arising out of this Agreement. The
parties agree that, notwithstanding the remaining terms of the Agreement, there
exists sufficient additional consideration for the agreement to arbitrate set
forth in this paragraph. In making the Arbitrator’s award, the Arbitrator shall
have no power to add to, delete from, or modify the terms of this Agreement, or
to construe implied terms or covenants herein, the parties being in agreement
that no such implied terms or covenants are intended. In reaching the
Arbitrator’s decision, the Arbitrator shall adhere to relevant law and
applicable legal precedent, and shall have no power to vary therefrom. At the
time of issuing the Arbitrator’s award, the



--------------------------------------------------------------------------------

Arbitrator shall, in the award or separately, make specific findings of fact,
and set forth such facts in support of the Arbitrator’s decision, as well as the
reasons and basis for the Arbitrator’s opinion. Should the Arbitrator exceed the
jurisdiction or authority here conferred, any party aggrieved thereby may file a
petition to vacate, amend or correct the award so rendered in a court of
competent jurisdiction.

10. SPECIFIC PERFORMANCE. It is further understood and agreed that if, at any
time, a violation of any term of this Agreement is asserted by any party hereto,
that party shall have the right to seek specific performance of that term and/or
any other necessary and proper relief, including but not limited to damages,
from any court of competent jurisdiction, and the prevailing party shall be
entitled to recover its reasonable costs and attorneys’ fees.

11. RULES GOVERNING. Should any provision of this Agreement be found by any
court of competent jurisdiction to be unlawful, invalid, or unenforceable, the
legality, validity, and enforceability of the remaining parts, terms, or
provisions shall not be affected thereby, and the unlawful, unenforceable, or
invalid part, term, or provision shall be deemed not to be a part of this
Agreement. This Agreement sets forth the entire agreement between the parties
hereto and fully supersedes any and all prior agreements or understandings,
written or oral, between the parties hereto pertaining to the subject matter
hereof. This Agreement shall be interpreted in accordance with the laws of the
State of California and in accordance with the plain meaning of its terms and
not strictly for or against any of the parties hereto.

11. SIGNATURE. This Agreement may be executed in counterparts and each
counterpart, when executed, shall have the efficacy of a second original.
Photographic or facsimile copies of any such signed counterparts may be used in
lieu of the original for any said purpose.

ON BEHALF OF MACROVISION CORPORATION

 

/s/ Fred Amoroso

   

/s/ Loren Hillberg

  Fred Amoroso, Chief Executive Officer     Loren Hillberg   Dated: May 28, 2007
    Dated: May 21, 2007  